                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                               CASE NO .: 5:18-cv-00511-FL


MARIAN SNOW,                                    )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )
                                                                      ORDER
                                                )
GENERAL ELECTRIC COMPANY; DELL                  )
TECHNOLOGIES; DELL, INC .; and                  )
DELL EMC,                                       )
                                                )
       Defendants.                              )


       Pursuant to Rule 6 of the Federal Rules of Civil Procedure, defendants General Electric

Company's, Dell Technologies ', Dell , Inc. ' s and Dell EMC ' s ("Defendants" ) Motion for

Extension of Time to Appear and Respond to Complaint is GRANTED, and Defendants shall

have to and including December 7, 2018 , within which to serve their answers or other response

to Plaintiffs amended complaint.

       SO ORDERED.

       This the..?t:/day of November, 2018.




                                                    Peter A . Moore, Jr.
                                                    Clerk of Court




       Case 5:18-cv-00511-FL Document 60 Filed 11/20/18 Page 1 of 1
